73 F.3d 369NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Jorge LOPEZ-CARACHE, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70234.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 19, 1995.*Decided Dec. 29, 1995.

Before:  SNEED, TROTT, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Jorge Lopez-Carache, a native and citizen of Nicaragua, petitions for review of the decision of the Board of Immigration Appeals, summarily dismissing pursuant to 8 C.F.R. Sec. 3.1(d)(1-a)(i) (1991)) his appeal from the immigration judge's denial of his applications for asylum and withholding of deportation.  We have jurisdiction pursuant to 8 U.S.C. Sec. 1105(a), and we deny the petition for review.


3
Lopez-Carache contends the BIA erred in dismissing for his failure to specify the reasons for his appeal, because his "statement of reasons for his appeal was sufficiently detailed to allow the BIA to determine the nature of the error and to guide the BIA in its preliminary assessment of the record."


4
Where a petitioner's counsel fails to file a supporting brief after indicating an intention to do so, and where counsel fails to respond to the government's brief arguing for summary dismissal, the BIA's dismissal is justified.  Toquero v. INS, 956 F.2d 193, 196-97 (9th Cir.1992).  Here, Lopez-Carache offered only a generalized statement of the reasons for his appeal, and his counsel failed to file a supporting brief or respond to the government's summary dismissal motion.  Accordingly, the BIA did not err in dismissing his appeal.  Id.1


5
PETITION FOR REVIEW DENIED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  The government's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because the BIA did not address the merits of Lopez-Carache's asylum claim, and the alleged procedural errors of the immigration judge, these issues are not properly before this court.  See Elganer v. INS, 930 F.2d 784, 787 (9th Cir.1991) ("this court's review is limited to the decision of the BIA".)